DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 in the reply filed on 12/8/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the capacitor is a load capacitor" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as the term “a capacitor” is not used in parent claim 1.  It appears that the term “the capacitor” might be a reference back to claim 2, 

Claim 3 recites the limitation "the die" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the die is a reference back to “a die press” from claim 1 or a reference back to “a die gap” in claim 1.  It appears that “the die press” was intended, and it is suggested that applicant amended the claim to recite “the die press”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (JP2007015122A) in view of Abell (US 20130105556 A1)
As to claim 1, Tsuji discloses a RF welder1 (see the abstract, reciting “The high frequency welding device”) comprising:
(A) a die press having first and second relatively movable platens (see cylindrical body 41 and resin base 220, each which is associated with an upper and lower electrode) defining a die gap therebetween that is configured to receive a load (see the translation, reciting “In a state where the upper electrode 22 is lowered, the thickness of the tape K and the film F combined with the lower electrode 21 is taken into consideration, and both are sandwiched with a required pressing force.”); 
(B) a high frequency generator (high frequency unit 20, see also Figure 3) that is configured to generate applied power (In Tsuji, referred to as “high frequency power” in the 
(C) a control structure that is in operable communication with the generator so as to control the generator (see the translation, disclosing “  FIG. 3 is a block diagram showing the high-frequency unit. In FIG. 3, the high-frequency unit 20 includes electrodes 21 and 22, a crystal oscillation circuit 23 including a crystal oscillation element that oscillates at a high frequency of several to several tens of MHz, here 27 MHz, as a separately excited high-frequency oscillator, and a crystal oscillation circuit 23. Power amplifying circuit 24 for amplifying a high-frequency signal from the power to a required level, a traveling wave / reflected wave detection circuit 25 for detecting a traveling wave and a reflected wave from the load side, and an impedance matching circuit for impedance matching with the load side 26, a control circuit 27 that performs power output control, an output setting voltage signal output circuit 28 that generates a control signal for output setting, and a spark detection circuit 29 that detects an electrical short circuit between the electrodes.”) 
Tsuji does not disclose that the control structure is a computer and does not disclose that the computer controls the generator to vary applied power as a function of time in an applied power curve that increases non-linearly over at least a portion of the applied power curve.
However, Abell discloses and makes obvious that that the control structure is a computer (see paragraph 0030, disclosing that “In general, the host machine 40 is embodied as one or more computer devices in electrical communication with the welding controller 20.  ”) and discloses that the computer controls the generator to vary applied power as a function of time (see welding power over time, welding frequency over time, and other possible waveforms or values, as well as peak values, slopes, areas, area ratios, moving averages, and the like.”) in an applied power curve that increases non-linearly over at least a portion of the applied power curve (see Figure 9, which shows a non-linear power curve 82, and see paragraph 0096, disclosing “Referring to FIG. 9, as will be appreciated by one of ordinary skill in the art after reading the above disclosure, the present approach can also be used to identify features from one or more candidate features.  For example, a power curve 82 is shown that plots the changing welding power (P) over time (t) during formation of a weld.  Each weld has an associated power curve, with the weld being formed over a short duration, perhaps 0.5 s. Within this power curve 82, each point in time has a corresponding value on the power curve 82.  The power curve 82 has a peak value P.sub.M at point 85, at around t=4, and a local minimum value (P.sub.LM) at point 86, which occurs at about t=6.”) . Paragraph 0012 teaches that “As part of the method, the host machine may predict the binary quality status of each of the welds in real time using the extracted features, for each weld, and by comparing the extracted features to the dimensional space, wherein an extracted feature falling within and outside of the dimensional space is assigned a failing and a passing binary classification, respectively.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control structure is a computer and that the computer controls the generator to vary applied power as a function of time in an applied power curve that increases non-linearly over at least a portion of the applied power curve in order to predict the binary quality status of each of the welds in real time using the extracted features.

As to claim 2, Tsuji discloses that the RF welder is a solid state welder, and further comprising at least one variable capacitor (variable capacitor VC1 or semi-fixed capacitor VC2) that is in operable communication with the control structure (Figure 3) and that is configured, under control of the control structure, to regulate the power supplied to the die press (at electrodes 21 and 22) from the generator.  See the translation, disclosing:
  FIG. 3 is a block diagram showing the high-frequency unit. In FIG. 3, the high-frequency unit 20 includes electrodes 21 and 22, a crystal oscillation circuit 23 including a crystal oscillation element that oscillates at a high frequency of several to several tens of MHz, here 27 MHz, as a separately excited high-frequency oscillator, and a crystal oscillation circuit 23. Power amplifying circuit 24 for amplifying a high-frequency signal from the power to a required level, a traveling wave / reflected wave detection circuit 25 for detecting a traveling wave and a reflected wave from the load side, and an impedance matching circuit for impedance matching with the load side 26, a control circuit 27 that performs power output control, an output setting voltage signal output circuit 28 that generates a control signal for output setting, and a spark detection circuit 29 that detects an electrical short circuit between the electrodes.
  The power amplifier circuit 24 is configured to amplify the power of the input signal with an amplification ratio corresponding to the level signal input from the control circuit 27 to the control terminal. The traveling wave / reflected wave detection circuit 25 detects input power and reflected power and outputs the detected power to the control circuit 27. The control circuit 27 detects when the reflected power as a loss exceeds a required level or with respect to the input power. When the predetermined ratio is exceeded, the operation of the power amplifier circuit 24 is stopped as an abnormality. The impedance matching circuit 26 includes a variable capacitor VC1 for impedance matching (corresponding to an electrical component) connected in parallel to the power transmission path, a semi-fixed capacitor VC2 for impedance matching connected in series to the power transmission path, and an inductance element. L. The impedance matching circuit 26 also drives a phase sensor circuit 261 that detects the phase of current and voltage, and a motor M1 that adjusts the capacitance value of the variable capacitor VC1 by increasing or decreasing the facing area of the counter electrode that constitutes the capacitor. A motor control circuit 262 and a preset position setting signal output circuit 263 for outputting a setting signal for returning the capacitance value of the variable capacitor VC1 to a predetermined initial position (preset position) immediately before the high frequency power supply are provided. The phase sensor circuit 261 detects the current phase via a magnetic circuit (not shown), detects the voltage phase via a capacitor (not shown), detects the phase difference between them, and detects the impedance matching state. 
  The control circuit 27 outputs a control signal for causing the power amplifier circuit 24 to perform an intermittent operation at a preset cycle, and drive control for operating the power amplifier circuit 24 based on the control signal from the output control circuit 271. A DC-DC converter 272 for outputting a signal. The output control circuit 271 includes a setting unit for setting a cycle, and a required supply heat amount, for example, a power supply time, can be adjusted according to the type and size of the tape K and the film F. The set time is reflected in the set value of the internal counter, etc., and the counter counts the number of internal clock pulses by the set value, thereby generating a power supply time and pause period signal for time management.

Tsuji discloses that the control structure is control circuitry, but Tsuji as modified by Abell would make obvious the use of a computer.  See Abell, paragraph 0030, disclosing that “In general, the host machine 40 is embodied as one or more computer devices in electrical communication with the welding controller 20.” Abell, paragraph 0012 teaches that “As part of the method, the host machine may predict the binary quality status of each of the welds in real time using the extracted features, for each weld, and by comparing the extracted features to the dimensional space, wherein an extracted feature falling within and outside of the dimensional space is assigned a failing and a passing binary classification, respectively.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control structure is a computer in order to predict the binary quality status of each of the welds in real time using the extracted features.


As to claim 3, Tsuji discloses the capacitor is a load capacitor (one of variable capacitor VC1 and semi-fixed capacitor VC2), and further comprising a tuning capacitor (other of variable capacitor VC1 and semi-fixed capacitor VC2) that that is in operable communication with the 
  FIG. 3 is a block diagram showing the high-frequency unit. In FIG. 3, the high-frequency unit 20 includes electrodes 21 and 22, a crystal oscillation circuit 23 including a crystal oscillation element that oscillates at a high frequency of several to several tens of MHz, here 27 MHz, as a separately excited high-frequency oscillator, and a crystal oscillation circuit 23. Power amplifying circuit 24 for amplifying a high-frequency signal from the power to a required level, a traveling wave / reflected wave detection circuit 25 for detecting a traveling wave and a reflected wave from the load side, and an impedance matching circuit for impedance matching with the load side 26, a control circuit 27 that performs power output control, an output setting voltage signal output circuit 28 that generates a control signal for output setting, and a spark detection circuit 29 that detects an electrical short circuit between the electrodes.
  The power amplifier circuit 24 is configured to amplify the power of the input signal with an amplification ratio corresponding to the level signal input from the control circuit 27 to the control terminal. The traveling wave / reflected wave detection circuit 25 detects input power and reflected power and outputs the detected power to the control circuit 27. The control circuit 27 detects when the reflected power as a loss exceeds a required level or with respect to the input power. When the predetermined ratio is exceeded, the operation of the power amplifier circuit 24 is stopped as an abnormality. The impedance matching circuit 26 includes a variable capacitor VC1 for impedance matching (corresponding to an electrical component) connected in parallel to the power transmission path, a semi-fixed capacitor VC2 for impedance matching connected in series to the power transmission path, and an inductance element. L. The impedance matching circuit 26 also drives a phase sensor circuit 261 that detects the phase of current and voltage, and a motor M1 that adjusts the capacitance value of the variable capacitor VC1 by increasing or decreasing the facing area of the counter electrode that constitutes the capacitor. A motor control circuit 262 and a preset position setting signal output circuit 263 for outputting a setting signal for returning the capacitance value of the variable capacitor VC1 to a predetermined initial position (preset position) immediately before the high frequency power supply are provided. The phase sensor circuit 261 detects the current phase via a magnetic circuit (not shown), detects the voltage phase via a capacitor (not shown), detects the phase difference between them, and detects the impedance matching state. The phase sensor circuit 261 outputs an output signal corresponding to the amount of deviation between both phases, and upon receiving this output signal, the motor control circuit 262 variably adjusts the capacitance of the variable capacitor VC1 to achieve matching.
  The control circuit 27 outputs a control signal for causing the power amplifier circuit 24 to perform an intermittent operation at a preset cycle, and 

Tsuji discloses that the control structure is control circuitry, but Tsuji as modified by Abell would make obvious the use of a computer.  See Abell, paragraph 0030, disclosing that “In general, the host machine 40 is embodied as one or more computer devices in electrical communication with the welding controller 20.” Abell, paragraph 0012 teaches that “As part of the method, the host machine may predict the binary quality status of each of the welds in real time using the extracted features, for each weld, and by comparing the extracted features to the dimensional space, wherein an extracted feature falling within and outside of the dimensional space is assigned a failing and a passing binary classification, respectively.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control structure is a computer in order to predict the binary quality status of each of the welds in real time using the extracted features.

As to claim 4, Tsuji does not disclose that the non-linear portion of the applied power curve has a general S-shape.
However, Abell teaches that the non-linear portion of the applied power curve has a general S-shape.  See especially Figure 9, which is reproduced below.  Paragraph 0096 discloses that:
[0096] Referring to FIG. 9, as will be appreciated by one of ordinary skill in the art after reading the above disclosure, the present approach can also be used to identify features from one or more candidate features.  For example, a power 

As discussed above, Abell would make obvious the use of a computer, and Abell uses the computer to monitor the power versus time curve, i.e., the applied power curve.  See Abell, paragraph 0030, disclosing that “In general, the host machine 40 is embodied as one or more computer devices in electrical communication with the welding controller 20.” Abell, paragraph 0012 teaches that “As part of the method, the host machine may predict the binary quality status of each of the welds in real time using the extracted features, for each weld, and by comparing the extracted features to the dimensional space, wherein an extracted feature falling within and outside of the dimensional space is assigned a failing and a passing binary classification, respectively.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the non-linear portion of the applied power curve has a general S-shape in order to predict the binary quality status of each of the welds in real time using the extracted features.


    PNG
    media_image1.png
    578
    565
    media_image1.png
    Greyscale

As to claim 5, Abell as incorporated discloses that the non-linear portion of the applied power curve has a relatively short first end section of a relatively high positive slope (up to point 83), a relatively long intermediate section (approximately from point 83 to 85) of varying slope transitioning from positive to negative slopes at a point of inflection (at point 85), and a relatively short second end section of a relatively high negative slope (around point 84).  See Figure 9, reproduced above.



As to claim 7, Tsuji does not disclose that the non-linear portion of the applied power curve is predetermined and stored in the computer.
However, Abell discloses that the non-linear portion of the applied power curve is predetermined and stored in the computer.  See paragraph 0035, disclosing “The host machine 40 may include a microprocessor or CPU 47 and a tangible, non-transitory memory device 48.  The memory device 48 may include any required read only memory (ROM), flash, optical, and/or other non-transitory memory.  The host machine 40 may also include transitory memory, e.g., any required random access memory (RAM), electrically-programmable read-only memory (EPROM), etc.”  See also paragraph 0037, disclosing “As part of the control signals (arrow 24), the welding controller 20 may provide certain data that may be used by the host machine 40 and/or the learning machine 140 to determine historical information such as welding power over time, welding frequency over time, and other possible waveforms or values, as well as peak values, slopes, areas, area ratios, moving averages, and the like.”  Abell, paragraph 0012 teaches that “As part of the method, the host machine may predict the binary quality status of each of the welds in real time using the extracted features, for each weld, and by comparing the extracted features to the dimensional space, wherein an extracted feature falling within and outside of the dimensional space is assigned a failing and a passing binary classification, respectively.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the non-linear portion of the applied power curve is predetermined 

As to claim 8, Tsuji discloses that the non-linear portion of the applied power curve is determined using monitored forward power (called “input power” in Tsuji) and/or monitored reflected power (“reflected power” in Tsuji) as feedback.  See the citation in Tsuji above, which discloses “a traveling wave / reflected wave detection circuit 25 for detecting a traveling wave and a reflected wave from the load side”  See also the translation, disclosing that “The traveling wave / reflected wave detection circuit 25 detects input power and reflected power and outputs the detected power to the control circuit 27. The control circuit 27 detects when the reflected power as a loss exceeds a required level or with respect to the input power. When the predetermined ratio is exceeded, the operation of the power amplifier circuit 24 is stopped as an abnormality.”

As to claim 9, Abell as incorporated discloses that the non-linear portion of the applied power curve is determined using virtual motor control using applied power as a virtual axis.  See especially Figure 9, cited above, showing power as an axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See applicant’s specification, paragraph 0003, reciting “RF welders, also known as "dielectric welders" and "high frequency welders", are well-known for thermally-bonding…”